Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/21/2022, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant argues that the amended claims overcome the 112 rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below.
(B)	Rejection under 35 U.S.C. 102
Issue: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s citation and explanation in the rejection section below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1, preamble recites “A system for managing virtual desktop display protocol selection at client information handling systems from one or more server information handling systems”.   
First of all, it is unclear which entity “at client information handling systems” modify, whether “managing”, “selection”, or other possibility.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any entity.
Secondly, it is unclear which entity “from one or more server information handling systems” modifies, whether “managing”, “selection”, or other possibility.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
2) Claim 1, limitation 2 recites “a connection analyzer executing on the one or more server information handling systems and…”
First of all, the recited “the one or more server information handling systems” lacks sufficient antecedent basis, because there are two recitations of “one or more server information handling systems” in the preceding limitation/preamble and it is unclear which one the current limitation refers to.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any system.
Secondly, it is unclear whether the connection analyzer is executing on one of the one or more server information handling systems, or multiple of the one or more server information handling systems, or all of the one or more server information handling systems.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any system.
2) Claim 1, limitation 2 recites: “a connection analyzer executing on the one or more server information handling systems and interfaced with the network, the connection analyzer operative to detect virtual desktop requests from client information handling systems, the connection analyzer analyzing the virtual desktop requests to prioritize a list of virtual desktop display protocols to respond to the requests based at least in part on conditions at the client information handling systems detected through the virtual desktop requests, the connection analyzer generating a priority list for each virtual desktop request at the time of initiation of the request at the connection analyzer by the client information handling systems as received at the connection analyzer and before initiating a virtual desktop”
	First of all, the recited “the connection analyzer operative to detect virtual desktop requests from client information handling systems… the connection analyzer generating a priority list for each virtual desktop request at the time of initiation of the request at the connection analyzer by the client information handling systems as received at the connection analyzer”. It is unclear where the virtual desktop requests are generated/initiated.  If at the client information handling system, then it conflicts with “initiation of the request at the connection analyzer. If, on the other hand, it is generated/initiated at the connection analyzer, then it conflicts with “the connection analyzer operative to detect virtual desktop requests from client information handling systems”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any possibility.
	Secondly, since the recited virtual desktop requests detected by the connection analyzer are recited to be from client information handling systems, it is unclear how the connection analyzer can generate a priority list for each virtual desktop request at the time of initiation of the request, since the connection analyzer does not know of such an initiation until it detects the request from the client information handling system at which time the initiation time has already passed.   Applicant is required to clarify.  For the sake of the examination, Examiner interprets that the generating a priority list for each virtual desktop request at any time.  
	Thirdly, the recited “the client information handling systems” lacks sufficient antecedent basis, because there are three recitations of “client information handling systems” in the preceding limitation/preamble and it is unclear which one the current limitation refers to.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any system.
3) Claim 1, limitation 3 recites “a virtual desktop initiator executing on the one or more server information handling systems and interfaced with the connection analyzer”.  
First of all, the recited “the one or more server information handling systems” lacks sufficient antecedent basis, because there are two recitations of “one or more server information handling systems” in the preceding limitation/preamble and it is unclear which one the current limitation refers to.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any system.
Secondly, it is unclear whether the virtual desktop initiator is executing on one of the one or more server information handling systems, or multiple of the one or more server information handling systems, or all of the one or more server information handling systems.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any system.
	Claims 2-20 are similarly rejected.
4) Claim 8 recites “operative to compare the priority list of virtual desktop display protocols associated with the virtual desktop requests and to assign client information handling systems to selected one of the at least one server information handling systems to establish virtual desktops based at least in part upon the prioritized list and the at least one server information handling system virtual desktop display protocol availabilities”.  It is unclear what is “the priority list” is compared with.  For the sake of the examination, examiner assumes any type of comparison.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1, 6, 8, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pessis et al (US 20160286003 A1).
As to claim 1, Pessis discloses a system for managing virtual desktop display protocol selection at client information handling systems from one or more server information handling systems (see 112 rejection and Examiner’s interpretation above. See citation below), the system comprising:
one or more server information handling systems interfaced with a network and operative to support virtual desktop presentation at client information handling systems with one or more virtual desktop display protocols (see 112 rejection and Examiner’s interpretation above.  See abstract);
a connection analyzer executing on the one or more serer information handling systems and interfaced with the network, the connection analyzer operative to detect virtual desktop requests from client information handling systems, the connection analyzer analyzing the virtual desktop requests to prioritize a list of virtual desktop display protocols to respond to the requests based at least in part on conditions at the client information handling systems detected through the virtual desktop requests (see 112 rejection and Examiner’s interpretations above.  See abstract; [0053], wherein the available virtual desktop display protocols are prioritized to give priority to the second protocol that supports the client requested functionality), the connection analyzer generating a priority list for each virtual desktop request at the time of initiation of the request at the connection analyzer by the client information handling systems as received at the connection analyzer and before initiating a virtual desktop (see 112 rejection and Examiner’s interpretation above.  See abstract; [0053], wherein the priority list constitutes the high-priority or the selected second protocol that supports the requested functionality and the rest as lower priority. It is to be noted that the claim language does not require any specific format to store the list, nor does the claim specify what is considered higher priority. It is also to be noted that a virtual desktop using a second communication protocol can be considered a new virtual desktop that is initiated after the priority list is generated); and
a virtual desktop initiator executing on the one or more server information handling systems and interfaced with the connection analyzer, the virtual desktop initiator operative to initiate virtual desktops at the client information handling systems in response to each virtual desktop request from the client information handling systems with a virtual desktop display protocol selected from the priority list in an order of priority of the priority list (see 112 rejection and Examiner’s interpretation above.  See abstract; [0053]).
As to claim 10, see similar citation and rejection to claim 1.
As to claim 18, see similar citation and rejection to claim 1.
As to claim 6, Pessis discloses the system of Claim I wherein the connection analyzer monitors virtual desktop interfaces established with client information handling systems to detect changes to the network interface and, in response to detected changes to re-establish the virtual desktop with a different virtual desktop display protocol having a higher priority for the changed network interface ([0054], the new port established is a change to the interface).
As to claim 8, Pessis discloses the system of Claim I wherein the virtual desktop initiator is further operative to compare the prioritized list of virtual desktop display protocols associated with the virtual desktop requests and to direct client information handling systems to server information handling systems to establish virtual desktops based at least in part upon the prioritized list and the server virtual desktop display protocol availabilities (see 112 rejection and Examiner’s interpretation above.  Alternatively, see [[0053]-[0054]).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2, 11, 19 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pessis et al (US 20160286003 A1), in view of Wyatt et al (U.S. 2011/0025696).
As to claim 2, Pessis discloses the claimed inventions substantially as discussed in claim 1, but does not expressly disclose that the virtual desktop requests include an  indication of the client as a mobile information handling system; and the connection analyzer prioritizes virtual desktop display protocols to select a protocol that uses graphics processing unit resources to reduce power consumption.
Wyatt discloses a concept for a request to include an indication of a client as a mobile information handling system; and a connection analyzer to prioritize protocols to select a protocol that uses graphics processing unit resources to reduce power consumption ([0035]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Pessis with Wyatt.  The suggestion/motivation of the combination would have been to reduce power consumption (Wyatt, [0035]).
As to claim 11, see similar rejection to claim 2.
As to claim 19, see similar rejection to claim 2.
As to claim 14, Pessis-Wyatt discloses the method of Claim 10 further comprising: including with the request an indication that the client information handling system comprises a non-mobile system; and prioritizing central processing unit virtual desktop display protocols over graphics processing unit virtual desktop display protocols to respond to the request (See citation in rejection to claim 11, wherein indication of mobile or non-mobile is implied, and therein prioritizing central processing unit is selected when the GPU is not selected).
13.	Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pessis et al (US 20160286003 A1), in view of Kim et al (U.S. 2015/0113528).
As to claim 9, Pessis discloses the claimed invention substantially as discussed in claim 8 but does not expressly disclose wherein the virtual desktop initiator directs client information handling systems to server information handling systems by migrating virtual machines to the server information handling system selected for the client information handling system.  Kim discloses a concept of directing a client information handling system to a server information handling system by migrating virtual machine(s) to the server information handling system ([0114]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Pessis with Kim.  The suggestion/motivatin of the combination would have been to enable virtual connections (Kim, [0114]).
As to claim 16, Pessis-Kim discloses the method of Claim 10 wherein selecting a virtual desktop display protocol based on the prioritized list further comprises: determining a server information handling system interfaced with the network having support for the virtual desktop display protocol on the prioritized list; and forwarding the client information handling system request to the determined server information handling system (Kim, [0114]).
As to claim 17, Pessis-Kim discloses the method of Claim 16 further comprising supporting the virtual desktop request at the determined server information handling system with a virtual machine executing at the determined server information handling system (Kim, [0114]).
Allowable Subject Matter
14.	Claims 3-5, 7, 12-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that the 112 rejections are overcome and that the scopes of the claims are not broadened.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458